—In a proceeding pursuant to CPLR 7511 (b), the appeal is from an order of the Supreme Court, Nassau County (Roncallo, J.), dated August 18, 1993, which vacated the award of the master arbitrator dated October 30, 1992, affirming the award of the arbitrator dated May 23, 1992, denying, without prejudice, the petitioner’s application for no-fault benefits under an insurance contract, and directed a rehearing of all issues before a new arbitrator.
Ordered that the order is reversed, on the law, with costs, and the proceeding is dismissed.
In view of our determination in a related appeal that Betty Lynn Hehl was not covered by the insurance policy issued by Government Employees Insurance Company and that the insurer was, therefore, entitled to a stay of arbitration (see, Matter of Government Empls. Ins. Co. v Hehl, 203 AD2d 570 [decided herewith]), the proceeding must be dismissed. In any event, we note that the court lacked personal jurisdiction over the appellant since the petition was served only by first-class mail (see, Matter of Country Wide Ins. Co. v Polednak, 114 AD2d 754). Mangano, P. J., Bracken, Balletta and Hart, JJ., concur.